DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18, 20, 22-23, 26, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zahnraederfabrik (DE 7917319 U1).
Regarding Claim 18, Zahnraederfabrik discloses a gear transmission (see Fig. 2), comprising: 
A first helical-cut gearwheel (21).
A second helical-cut gearwheel (29) engaged with the first helical-cut gearwheel (see Fig. 2) for transmitting torques in different directions for traction and overrun torques (see Fig. 2, showing that transmission would be capable of being driven in both directions and that different torques would be provided since a different gear ration would result from power flow in one direction versus the other; see also the double thrust collar 23, to account for axial forces in both directions). 
Wherein a driving gearwheel and a driven gearwheel are definable from the first and second gearwheels (see Fig. 2, depending on which direction power flows along the transmission one gear will be the driven and the other will be the driving), wherein toothings of the first gearwheel and the second gearwheel each comprise a corresponding root diameter and a corresponding pitch circle diameter (see Fig. 2, showing that the gears meshing are helical gears, and accordingly have a root diameter and a corresponding pitch circle diameter). 
Wherein the first gearwheel and the second gearwheel each comprise a single corresponding ring-shaped thrust collar (23, 33) (note: thrust collar 23 is a “double-acting pressure collar”, but since there is only one of it, it is considered to be a “single corresponding ring-shaped thrust collar”) such that the first gearwheel and the second gearwheel collectively comprise only two thrust collars (see Fig. 2, showing only two collective thrust collars 23 and 33) for supporting axial loads in opposite directions resulting from the traction and overrun torques (see Fig. 2). 
Wherein the thrust collars of the first and second gearwheels each form a race (see Examiner’s annotated version of Zahnraederfabrik’s Fig. 2, hereinafter “Figure A”, showing four races) such that a first race (see Figure A) and a second race (see Figure A) form an overlap region for the traction torques (see Figure A, showing that the first and second races form a pair to prevent axial movement in a first axial direction) and a third race (see Figure A) and a fourth race (see Figure A) form an overlap region for the overrun torques (see Figure A, showing that the third and fourth races form a pair to prevent axial movement in a second axial direction opposite the first direction). 
Wherein each of the overlap regions for the traction and overrun torques comprises a respective contact surface or a respective contact point (see Figure A, showing contact surfaces, and accordingly also contact points, with the contact points being located radially along the contact surface to form contact rings) situated on a contact circle diameter (see Figure A).
Wherein the contact surfaces or contact points in the overlap region for traction torques and the contact surfaces or contact points (15) in the overlap region for overrun torques are formed and are radially offset (see Figure A, since the contact surfaces are made up of an infinite number of contact points, two such contact points can be chosen that are radially offset for one another, for example the traction torque contact point could be chosen as somewhere above the dotted line in the figure and the overrun torque contact point could be chosen as somewhere below the dotted line in the figure).

    PNG
    media_image1.png
    736
    541
    media_image1.png
    Greyscale

Regarding Claim 20, Zahnraederfabrik further discloses the gear transmission of claim 18, wherein the contact surface or the contact point in the overlap region for traction torques is positioned closer to the pitch circle diameters than the contact surface or the contact point in the overlap region for overrun torques (see Figure A, since the contact surfaces are made up of an infinite number of contact points, two such contact points can be chosen that are radially offset for one another, for example the overrun torque contact point could be chosen as somewhere above, below, or on the dotted line which represents the pitch circle diameter in the figure, and the traction torque contact point could be chosen as somewhere above or below the dotted line in the figure further from the pitch circle diameter shown by the dotted line).
Regarding Claim 22, Zahnraederfabrik further discloses the gear transmission of claim 18, wherein the third race (10) is integrally formed on the first gearwheel (note: integral is considered to be a broad term defined as “necessary to make a whole complete” and would include any method of attaching the thrust collar to the gear wheel to make a complete part; see Figure A, showing that all of the races are integrally formed on their respective gearwheel, and in particular that gearwheel 1 is integral with race 3).
Regarding Claim 23, Zahnraederfabrik  further discloses the gear transmission of claim 22, wherein the second race is formed on the thrust collar of the first gearwheel (see Figure A, showing that the second race if form on the thrust collar of the first gearwheel 21).
Regarding Claim 26, Zahnraederfabrik further discloses the gear transmission of claim 18, wherein the thrust collars of the first and second gear wheels include the first race and/or the second race (see Figure A).
Regarding Claim 29, Zahnraederfabrik further discloses the gear transmission of claim 18, wherein the contact circle diameter of the contact surface or the contact point of the driving gearwheel is greater than the pitch circle diameter of the driving gearwheel (see Figure A, showing that a contact surface is formed, and that both thrust collars extend radially beyond their respective gears, and accordingly at least a portion of the contact surface is greater than the pitch circle diameter).

Claims 19 and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zahnraederfabrik (DE 7917319 U1) in view of Niederhauser (US 1,548,545).
Regarding Claim 19, Zahnraederfabrik does not disclose for the gear transmission of claim 18, the location of the root diameter relative to the thrust collars, and accordingly the relationship between the contact surfaces and the root diameter.
However, Niederhauser, which is directed to a similar gear transmission having two thrust collars (see Fig. 2, showing thrust collars e and f) where the contact surface or the contact point (see Fig. 2, showing contact surfaces between thrust collars e and f on a left side as the figure is oriented) in the overlap region for traction torques (see Fig. 2, showing contact surfaces between thrust collars e and f on a left side as the figure is oriented) is positioned proximate the pitch circle diameters (see Fig. 2, note the term “proximate” is considered a broad term, and is being interpreted as “very close”, and as shown in the figure, the left hand side of contact surfaces are “very close” to the pitch circle which is shown as a dark horizontal line between gears a and b) of the first and second gearwheels (a, b), and the contact surface or the contact point in the overlap region for overrun torques (see Fig. 2, showing contact surfaces between thrust collars e and f on a right side as the figure is oriented) is positioned below the root diameters of the first and second gearwheels (see Fig. 2, note that “below” is a relative term that can be selected to meet this condition, for example, see in the figure that the contact surfaces are “below” the root diameters which are depicted as dotted lines on gears a and b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear transmission disclosed in Zahnraederfabrik with the contact surfaces for the thrust collars to be located below the root diameter of the first and second gearwheels as taught in Niederhauser as a matter of design choice based on the constraints of the gearbox, such as the location of other shafts, bearings, gear, or support structures.
Regarding Claim 21, Zahnraederfabrik further discloses the gear transmission of claim 18, wherein the first and second races forming the overlap region for the traction torques are shaped geometrically the same as the third and fourth races forming the overlap region for the overrun torques, and accordingly does not disclose a geometrically different shape.
However, Niederhauser, which is directed to a similar gear transmission having two thrust collars (see Fig. 2, showing thrust collars e and f). Where the first and second races (see Fig. 2, showing the contact surfaces between the two thrust collars on the left side form a first and second races) are shaped geometrically differently than the third and fourth races (see Fig. 2, showing a third and fourth races on the right side contact surfaces between the two thrust collars, further, the left side and the right side have different shapes).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing the one set of contact surfaces of the thrust collars with a different geometry than the second set of contact surfaces, with one set providing a greater area for the contact surface than the other, would allow for the thrust collar to work better for a gear transmission subjected to an asymmetric force load depending on which direction the gear transmission is run. A greater contact surface area would allow for reduced stress, and accordingly the thrust collars in that direction could accept a greater force without breaking.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear transmission disclosed in Zahnraederfabrik with the first and second races having a different geometrical shape than the third and fourth races as taught in Niederhauser to better tune the thrust collar for use in a gear transmission experience asymmetric loading in one direction versus the other.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Zahnraederfabrik (DE 7917319 U1) in view of Fujisawa (JP H06-40893 Y2).
Regarding Claim 34, Zahnraederfabrik does not disclose if one of the gearwheels is an idler gear. However, Fujisawa teaches the use of thrust collars (see Fig. 3, showing a thrust collar 10 on the right side of the idler gear and a second unnumbered thrust collar on the left side of the gear) for mounting an idler gear (9) and does not comprise a separate axial bearing (see Fig. 3 showing a thrust collar on both axial sides of the idler gear, with no other components pressing axially against the gearwheel).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have one of the gearwheels in the gear transmission disclosed in Zahnraederfabrik act as an idler gear as taught in Fujisawa to provide increased utility to the gear transmission by allowing for greater use in different applications, such as those requiring an idler gear, while providing the same sort of support against axial thrust.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Zahnraederfabrik (DE 7917319 U1) in view of Matoba (US 4,674,360).
Regarding Claim 35, Zahnraederfabrik further discloses the use of the gear transmission of claim 18 in a gear train, but not specifically in a drive train. However, Matoba which is similarly directed to the use of gear trains having thrust collars (6a, 6b) to protect against axial thrust (see Title; see also Abstract) teaches the use of a drive train (see Col. 2 Lines 36-40, disclosing use in a drive train).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the gear transmission disclosed in Zahnraederfabrik in a drive train as taught in Matoba to provide increased utility to the gear transmission by allowing for greater use in different applications, which would also reduce the costs of designing and manufacturing the drive train by using an existing gear train fit for that particular use.

Response to Arguments
Applicant’s arguments with respect to claim(s) 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658